Citation Nr: 1236135	
Decision Date: 10/18/12    Archive Date: 11/05/12

DOCKET NO.  10-04 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana



THE ISSUE

Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a respiratory disorder, claimed as a lung condition.



WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

B. Diliberto, Counsel


INTRODUCTION

The Veteran had active service from March 1966 to March 1968. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, that denied the benefit sought on appeal.  The Veteran appealed that decision and the case was referred to the Board for appellate review.  

The Veteran testified at a Travel Board hearing before a Veterans Law Judge in April 2012.  A transcript of that proceeding is of record and has been associated with the claims file.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.

The reopened claim for service connection for a respiratory disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for a lung disorder in a November 2005 rating decision; the Veteran did not appeal that decision.  

2.  The evidence received since the November 2005 rating decision relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a lung condition and raises a reasonable possibility of substantiating that claim.  



CONCLUSIONS OF LAW

1.  The November 2005 rating decision, which denied entitlement to service connection for a lung condition, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 (2011).

2.  The additional evidence presented since the November 2005 rating decision is new and material and the claim of entitlement to service connection for a lung condition is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is attempting to reopen a previously denied claim of entitlement to service connection for a respiratory disorder.  He has previously characterized this condition as a lung disorder.  The Veteran first claimed entitlement to service connection for that condition in June 2005.  In a November 2005 rating decision the RO denied entitlement to service connection, finding that no permanent residual or chronic disability subject to service connection was shown in service or following service.  The Veteran did not appeal that rating decision.  Accordingly, it has become final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.  

In September 2007 the Veteran filed a claim reasserting entitlement to service connection for a lung condition.  In a May 2008 rating decision the RO denied service connection, finding that new and material evidence had not been received.  The Veteran submitted a Notice of Disagreement (NOD) in July 2008.  The RO issued a Statement of the Case (SOC) in January 2010 and the Veteran filed a Substantive Appeal (VA Form 9) later that month.  

Regardless of how the RO ruled on the question of reopening, the Board, as the final fact finder within VA, initially must determine whether new and material evidence has been submitted.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  As a general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a Veteran seeks to reopen a final decision, the first inquiry is whether the evidence presented or secured after the last disallowance is "new and material."  

New evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).  

"Material evidence" could be "some new evidence [that] may well contribute to a more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision."  Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).  If it is determined that new and material evidence has been submitted, then the claim must be reopened and the VA may then proceed to the merits of the claim on the basis of all the evidence of record.  

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  In order for evidence to be sufficient to reopen a previously denied claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1990).  

The Board also notes that if VA failed to consider new and material evidence submitted within the one-year appeal period pursuant to 38 C.F.R. § 3.156(b), and that evidence establishes entitlement to the benefit sought, the underlying RO decision does not become final.  Young v. Shinseki, 22 Vet. App. 461, 466 (2009).  In Buie v. Shinseki, 24 Vet. App. 242 (2011), the Court explained that, when statements are received within one year of a rating decision, the Board's inquiry is not limited to whether those statements constitute notices of disagreement, but whether those statements include the submission of new and material evidence under 38 C.F.R. § 3.156(b).  See Buie, 24 Vet. App. at 251-52.  Similarly, under 38 C.F.R. § 3.156(c), when VA receives relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, the claim will be reconsidered notwithstanding the provisions of 38 C.F.R. § 3.156(a).  38 C.F.R. § 3.156(c) (2011).   

The Board has determined that the evidence obtained since the November 2005 rating decision is new and material.  Specifically, the Board notes that the Veteran's VA treatment records from after that date show treatment for some type of disorder affecting his respiration.  The lack of a chronic respiratory condition identified after service was the basis of the RO's denial in November 2005.  The VA treatment records at issue were not previously of record at the time of that denial.  Moreover, they are material in that they relate to a fact previously unestablished.  New and material evidence having been submitted, the claim of entitlement to service connection for a respiratory disorder is reopened.  

Duty to Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  With regard to claims to reopen finally disallowed claims, the VA's duties require notice of the evidence needed to reopen the claim as well as the evidence to establish the underlying benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  As the issue of whether new and material evidence has been submitted to reopen the claim for service connection for a respiratory has been resolved in the Veteran's favor, any error in notice required by Kent is harmless error.  


ORDER

New and material evidence having been submitted the Veteran's claim of entitlement to service connection for a vision disorder is reopened.
REMAND

Having been reopened, the Veteran's claim of entitlement to service connection for a respiratory disorder must be judged on the merits.  However, the Board finds that additional development is necessary with respect to that claim.  Accordingly, further appellate consideration will be deferred and this matter is remanded to the RO/AMC for further action as described below.

The evidence reflects that the Veteran reported having been treated for pneumonia prior to his period of service on his induction examination.  Physical examination at that time revealed that the Veteran lungs and chest were normal.  Service treatment records from April 1966 indicate that the Veteran complained of coughing.  He reported having been hospitalized a year earlier with pneumonia and stated that he had fluid removed from his left lung.  Physical examination revealed moist crackling of the lungs and an assessment of questionable bronchiectasis by history was made.  In February 1967 the Veteran complained of coughing and chills.  No formal diagnosis was made.  

In his separation examination the Veteran again reported a history of pneumonia, indicating that he was treated for that condition prior to service.  The examiner indicated that the Veteran was in good health at that time and radiographic imagery revealed that the Veteran's chest and lungs were normal.  

Post-service VA treatment records are only available for dates after March 1999.  Records from that time do indicate that the Veteran was previously treated in May 1996, though those records do not appear to have been associated with the claims file.  VA has a duty to assist the Veteran in the development of his claim.  This duty includes making reasonable efforts to help the Veteran procure pertinent records.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c).  Reasonable efforts to help the Veteran obtain records that are in Federal custody, such as those noted above, consist of making as many requests as are necessary to obtain them.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2).  Such requests may case, however, if it is determined that the records do not exist or that further requests to obtain them would be futile.  Id. 

Additional post-service treatment records show that the Veteran lungs were clear on numerous occasions.  The first evidence of any complaint of exertional dyspnea noted in available VA treatment records is in September 2004.  Subsequent VA treatment records show continued reports of shortness of breath.  Radiographic imagery from August 2008 revealed possible right diaphragm paralysis or eventration.  Imagery from November 2008 and November 2009 revealed an interval resolution of a right lower lobe 4 millimeter nodule, elevated right hemidiaphragm possibly due to eventration and cholecystolithiasis.  

Moreover, the Veteran has asserted that some type of respiratory disorder was manifested during service.  He has reported having been offered a medical discharge for this condition.  

It is clear that the Veteran does have some type of condition affecting his respiratory, though the precise nature and extent of any such disorder and its possible connection to the Veteran's period of service is unclear.  The Board notes that the Veteran has not been afforded a VA examination in connection with this claim, and that the evidence of record is insufficient for the Board to render a decision.  

The Veteran is competent to testify as to the presence of observable events and symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  His statements and the accompanying medical evidence are sufficient to require VA to obtain a medical opinion.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  It is not sufficient, however, to grant the benefits sought as there is are outstanding questions about the nature of this disorder and whether it may have either begun in service or is otherwise etiologically related to the Veteran's period of service.  Consequently, this matter must be remanded for additional development of the medical record pursuant to 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain updated VA treatment records as well as take any appropriate action to obtain pertinent treatment records from any other providers who may have evaluated the disability at issue in this remand.  

The RO/AMC should endeavor to obtain any outstanding records from the Indianapolis VA Medical Center, specifically those dated prior to March 1999.  In this regard, the Veteran himself is asked to obtain these records and submit them to the RO in order to expedite his case.  

If no additional records exist, or they are otherwise unavailable, a formal finding of unavailability should be associated with the claims file.  

2.  Thereafter, the RO/AMC should schedule the Veteran for an appropriate VA examination to determine the precise nature of the Veteran's claimed respiratory disorder.  Any and all indicated evaluations, studies and tests deemed necessary by the examiner should be accomplished.  The claims folder should be made available to and be reviewed by the examiner prior to the examination.  Following a thorough evaluation the examiner should determine the nature and extent of any and all disorders currently affecting the Veteran's respiration.

Furthermore, the examiner should state, for each demonstrated disorder, whether that disability at least as likely as not began in or is otherwise related to the Veteran's active service.  

A complete rationale for each opinion offered must be included in the report and an explanation of the principles involved would be of considerable assistance to the Board.  Specifically, that rationale should explain the extent to which the opinion is based on medical principles and the extent to which it is based on the history provided by the Veteran.

3.  When the requested development has been completed the case should again be reviewed by the RO, to include consideration of any additional evidence submitted.  If the benefit sought is not granted the Veteran should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
JOHN C. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


